 



EXHIBIT 10.2
AMERICA SERVICE GROUP INC.
1999 AMENDED AND RESTATED INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE
This Stock Grant Certificate evidences a Stock Grant made pursuant to the
America Service Group Inc. (the “Company”) Amended and Restated 1999 Incentive
Stock Plan (the “Plan”) of ___ shares of restricted Stock to ___, who shall be
referred to as “Director.” This Stock Grant is granted effective as of ___,
20___, which shall be referred to as the “Grant Date.”

            AMERICA SERVICE GROUP INC.
      By:                        

TERMS AND CONDITIONS
     § 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all
of the terms and conditions set forth in this Stock Grant Certificate and in the
Plan. If a determination is made that any term or condition set forth in this
Stock Grant Certificate is inconsistent with the Plan, the Plan shall control.
All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan. A copy of the Plan will be made available to Director upon written
request to the corporate Secretary of the Company.
     § 2. Stockholder Status. Director shall have the right under this Stock
Grant to receive cash dividends on all of the shares of Stock subject to this
Stock Grant and to vote such shares until Director’s right to such shares is
forfeited or becomes nonforfeitable. If Director forfeits any shares under § 3,
Director shall at the same time forfeit Director’s right to vote such shares and
to receive cash dividends paid with respect to such shares. Any Stock dividends
or other distributions of property made with respect to shares that remain
subject to forfeiture under § 3 shall be held by the Company, and Director’s
rights to receive such dividends or other property shall be forfeited or shall
be nonforfeitable at same time the shares of Stock with respect to which the
dividends or other property are attributable are forfeited or become
nonforfeitable. Except for the rights to receive cash dividends and vote the
shares of Stock subject to this Stock Grant which are described in this § 2,
Director shall have no rights as a Stockholder with respect to such shares of
Stock until Director’s interest in such shares has become nonforfeitable.
     § 3. Vesting and Forfeiture.

  (a)   Vesting. Subject to § 3(b), Director’s interest in the Stock subject to
this Stock Grant shall become nonforfeitable as follows:

1. his interest in the first one-third of the shares of Stock subject to this
Stock Grant (rounding down to the nearest whole number) shall become

 



--------------------------------------------------------------------------------



 



nonforfeitable only if he remains a member of the Board through the first
anniversary of the Grant Date,
2. his interest in the second one-third of the shares of Stock subject to this
Stock Grant (rounding down to the nearest whole number) shall become
nonforfeitable only if he remains a member of the Board through the second
anniversary of the Grant Date, and
3. his interest in the balance of the shares of Stock subject to this Stock
Grant shall become nonforfeitable only if he remains a member of the Board
through the third anniversary of the Grant Date.

  (b)   Forfeiture. If the Director’s status as a director terminates for any
reason, except as set forth below, before his or her interest in the shares
shall have become nonforfeitable (as set forth in § 3(a) above), then he or she
shall forfeit all of the shares of Stock subject to this Stock Grant except
those shares in which he or she has (pursuant to § 3(a)) a nonforfeitable
interest on the date his or her status as a Director terminates. Notwithstanding
the foregoing, the shares shall become fully nonforfeitable prior to the dates
set forth in § 3(a) above if any of the following occur:

1) If there is Change in Control of America Service Group Inc., the shares shall
become fully nonforfeitable immediately upon the occurrence of the event causing
the Change in Control. For purposes of this Agreement, the term Change in
Control shall have the meaning ascribed to it in Section 2 of the Plan.
2) If the Director’s status as a director of the Company is discontinued due to
the death of the Director, the shares shall become fully nonforfeitable upon the
date of death.
     § 4. Stock Certificates. Company shall issue a stock certificate for the
shares of Stock subject to this Stock Grant in the name of Director upon
Director’s execution of the irrevocable stock power in favor of Company attached
as Exhibit A. The Secretary of Company shall hold such stock certificate
representing such shares and any distributions made with respect to such shares
(other than cash dividends) until such time as his or her interest in such
shares have become nonforfeitable or have been forfeited. As soon as practicable
after each date as of which his or her interest in any shares becomes
nonforfeitable under § 3(a), Company shall issue to Director a stock certificate
reflecting the shares in which his or her interest has become nonforfeitable on
such date (together with any distributions made with respect to the shares that
have been held by Company). If shares are forfeited, the shares (together with
any distributions made with respect to the shares that have been held by
Company) automatically shall revert back to Company.
     § 5. Nontransferable. No rights, other than nonforfeitable rights, granted
under this Stock Grant Certificate shall be transferable by Director, other than
by will or by the laws of descent and distribution. The person or persons, if
any, to whom this Stock Grant is transferred

2



--------------------------------------------------------------------------------



 



by will or by the laws of descent and distribution shall be treated after
Director’s death the same as Director under this Stock Grant.
     § 6. Other Laws. Company shall have the right to refuse to transfer shares
of Stock subject to this Stock Grant to Director if Company acting in its
absolute discretion determines that the transfer of such shares might violate
any applicable law or regulation.
     § 7. No Right to Continue Service. Neither the Plan, this Stock Grant
Certificate, nor any related material shall give Director the right to be
nominated or elected as a member of the Board.
     § 8. Governing Law. The Plan and this Stock Grant Certificate shall be
governed by the laws of the State of Delaware.
     § 9. Binding Effect. This Stock Grant Certificate shall be binding upon
Company and Director and their respective heirs, executors, administrators and
successors.
     § 10. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.
     § 11. Tax Withholding. This Stock Grant has been granted subject to the
condition that Director consents to whatever action the Company directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable.

3



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
     As a condition to the issuance to the undersigned of a stock certificate
for the ___ shares of Stock which were granted to the undersigned as a Stock
Grant under the America Service Group Inc. 1999 Amended and Restated Incentive
Stock Plan in the Stock Grant Certificate dated ___, the undersigned hereby
executes this Irrevocable Stock Power in order to sell, assign and transfer to
America Service Group Inc. the shares of Stock subject to such Stock Grant for
purposes of effecting any forfeiture called for under § 3(b) of the Stock Grant
Certificate and does hereby irrevocably give America Service Group Inc. the
power (without any further action on the part of the undersigned) to transfer
such shares of Stock on its books and records back to America Service Group Inc.
to effect any such forfeiture. This Irrevocable Stock Power shall expire
automatically with respect to the shares of Stock on the date such shares of
Stock are no longer subject to forfeiture under § 3(b) of such Stock Grant
Certificate or, if earlier, immediately after such a forfeiture has been
effected with respect to such shares of Stock.

                        Signature         

                        [Print Name]         

                        Date           

4